Citation Nr: 0922294	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  06-27 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
status-post total right knee replacement from November 1, 
2008.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1956 to July 1964.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2005 by the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO).

The Veteran and his spouse testified at a Travel Board 
hearing in August 2007 before the undersigned Acting Veterans 
Law Judge (AVLJ).  

In February 2008, the Board remanded this case for further 
development.  


FINDING OF FACT

Since November 1, 2008, the residuals of the Veteran's right 
knee arthroplasty included objective evidence of chronic 
pain, a limp, flexion to 95 degrees without pain, and 
extension to 0 degrees with pain.  There was no evidence of 
pain, tenderness, or fatigue with repetitive use. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
status-post total right knee replacement, are not met for any 
period of time covered by this appeal from November 1, 2008.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055, 5256-63 
(2008).





REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Notify and Assist

The United States Department of Veterans Affairs (VA) has a 
duty to notify and assist veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the Veteran that, to 
substantiate a claim, the Veteran must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the Veteran's employment and 
daily life.  Vazquez-Flores v. Peake, 22. Vet. App. 37 
(2008).  Further, if the Diagnostic Code under which the 
Veteran is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the Veteran demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the Veteran's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
Veteran.  

The Veteran must also be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from zero to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the Veteran may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 22 
Vet. App. at 43-4.

The Veteran in this case did not receive proper VCAA notice.  
However, the Board finds that any notice errors with respect 
to the information and evidence needed to substantiate the 
Veteran's increased rating claim for residuals of a right 
knee arthroplasty did not affect the essential fairness of 
the adjudication.  See Overton v. Nicholson, 20 Vet. App. 
427, 435 (2006).  

In February 2005, prior to the initial unfavorable decision 
on the increased rating claim by the AOJ, the Veteran was 
notified to submit evidence showing that his right knee 
disability had increased in severity.  In particular, the 
Veteran was advised to submit a statement from a doctor 
containing physical and clinical findings, results of 
laboratory tests or x-rays, statements from individuals who 
were able to describe through personal knowledge or 
observation the manner in which the Veteran's disability had 
become worse, VA treatment records, and/or a personal 
statement from the Veteran describing the frequency and 
severity of the symptoms, as well as "other involvement, 
extension and additional disablement caused by [the 
Veteran's] disability."  The Veteran was also encouraged to 
submit employment records, private medical records, or 
records from other Federal agencies in April 2005.  The 
Veteran was also apprised in the April 2005 letter of VA's 
efforts to obtain private treatment records identified by the 
Veteran as pertinent to the claim.  

In August 2006, after the initial unfavorable decision on the 
increased rating claim by the AOJ, the Veteran was provided a 
statement of the case (SOC) in which he was informed of the 
rating criteria contained in Diagnostic Codes 5003 
(degenerative arthritis), 5010 (traumatic arthritis), 5256 
(ankylosis of the knee), 5257 (recurrent subluxation or 
lateral instability of the knee), 5258 (dislocated semilunar 
cartilage), 5260 (limitation of flexion), and 5261 
(limitation of extension), as well as the criteria outlined 
in 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

In October 2007, the Veteran was provided some, albeit 
incomplete notice in a rating decision of the criteria for an 
increased evaluation under Diagnostic Code 5055.  Following 
the Board's February 2008 remand order, the Veteran was 
notified in March 2008 of the information needed to establish 
a disability rating and an effective date for a disability 
generally.  Pursuant to the Court's decision in Dingess, the 
Veteran was informed to submit evidence showing the nature 
and severity of his condition, the severity and duration of 
the symptoms, and the impact of the condition and/or symptoms 
on the Veteran's employment.  Specifically, the Veteran was 
encouraged to submit information showing ongoing VA 
treatment, recent Social Security Administration decisions, 
and statements from employers about job performance, lost 
time, or other evidence showing how the disabilities affected 
his ability to work.  The Veteran was also notified that he 
could submit National Guard or Reserve records, if any, as 
well as lay statements from individuals who witnessed how the 
disabilities affected him.  

The Veteran was also notified to provide "any information or 
evidence that you have not previously told [VA] about or 
given to us" that pertained to the Veteran's level of 
disability or when it began.  Although the Veteran was not 
informed that specific test or measurement results would be 
considered when assigning a disability rating, he was 
notified generally that disability ratings ranged from zero 
to 100 percent based on ratings contained in 38 C.F.R. Part 
4.  The Veteran's claim was readjudicated following this 
notice by way of a February 2009 supplemental statement of 
the case (SSOC).

Based on the notices provided to the Veteran, including the 
February and April 2005 notice letters, the VARO decisions, 
the August 2006 statement of the case, and February 2009 
supplemental statement of the case, the Board finds that a 
reasonable person could be expected to understand what 
information and evidence is required to substantiate the 
increased rating claim for residuals of a right knee 
arthroplasty.  These documents, in conjunction with the VCAA 
letters, explained what information and evidence was needed 
to substantiate the claim, and a reasonable person would be 
expected to understand the information contained therein.  In 
sum, the Board finds that there is no prejudice with regard 
to any deficiency in the notice to the Veteran or the timing 
of the notice.

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The Veteran's service treatment and post-service treatment 
records were obtained. The Veteran was also afforded a VA 
examination in connection with the current claim.  
Accordingly, the Board finds that VA has complied, to the 
extent required, with the duty-to- assist requirements found 
at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e). 

Factual Background and Analysis

The Veteran was initially awarded service connection for a 
right knee disability in a rating decision dated November 
1965.  The RO evaluated the Veteran's disability as 10 
percent disabling, effective July 18, 1964.  In February 
1969, the Veteran was awarded a temporary total evaluation 
for a right knee disability based on surgical or other 
treatment necessitating convalescence, effective February 17, 
1969.  Subsequent rating decisions issued in June 1969 and 
September 1970 continued the Veteran's 10 percent evaluation, 
effective April 1, 1969.  In August 1992, the Veteran's 
disability evaluation was increased to 20 percent under 38 
C.F.R. § 4.71, Diagnostic Code 5257, effective February 24, 
1992.  A January 1994 rating decision continued the Veteran's 
20 percent evaluation.

In December 2004, the Veteran filed an increased rating claim 
for his service-connected right knee disability.  In 
particular, the Veteran, asserted that the condition of his 
service-connected right knee disability had gotten worse and 
that this decline warranted a higher disability evaluation.  
The RO denied the Veteran's claim in a rating decision dated 
June 2005 based on 38 C.F.R. § 4.71a, Diagnostic Code 5258.  
The Veteran timely perfected this appeal.   

The Veteran testified before the undersigned AVLJ in August 
2007 that he was scheduled for a total right knee replacement 
that same month.  A VA discharge summary revealed that the 
Veteran underwent a total right knee arthroplasty on August 
31, 2007.  Following the hearing, the RO issued a rating 
decision in October 2007 in which it assigned a temporary 
total evaluation based on surgical or other treatment 
necessitating convalescence, effective August 31, 2007.  
Effective November 1, 2008, the RO assigned a 30 percent 
evaluation for internal derangement, right knee, status-post 
total knee replacement under 38 C.F.R. § 4.71a, Diagnostic 
Code 5055.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis, and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  Here, the RO properly evaluated the Veteran's 
disability under Diagnostic Code 5055 following his August 
2007 total right knee arthroplasty.  

The Board subsequently issued a decision in February 2008 in 
which it denied the Veteran's claim for an evaluation in 
excess of 20 percent for a right knee disability under 
Diagnostic Code 5258.  However, the Board awarded a separate 
10 percent evaluation for right knee osteoarthritis with 
painful motion under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 
and 5260.  The Board also remanded that portion of the 
Veteran's claim pertaining to his total right knee 
arthroplasty for a current VA examination.  The VA 
examination was conducted in February 2009 and the 
examination report is of record. 

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in or 
aggravated by military service and the residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321(a), 4.1 (2008).  It is not expected that all 
cases will show all the findings specified; however, findings 
sufficiently characteristic to identify the disease and the 
disability and coordination of rating with impairment of 
function will be expected in all instances.  38 C.F.R. § 4.21 
(2008).

The present level of disability is of primary concern where, 
as here, an increase in an existing disability rating based 
on established entitlement to compensation is at issue.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  Generally, "pyramiding," the 
evaluation of the same disability, or the same manifestation 
of a disability, under different diagnostic codes, is to be 
avoided.  38 C.F.R. § 4.14 (2008).  A single evaluation will 
be assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation due to pain which is supported by 
adequate pathology and evidenced by the visible behavior of 
the Veteran undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  See 38 C.F.R. 
§ 4.45.  It is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

In determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  The Board has considered staged 
ratings in this case, but, as will be further discussed 
below, the evidence does not show a variance in the signs and 
symptoms of the residuals of the Veteran's total right knee 
arthroplasty during the claim period such that staged ratings 
are for application in this case beyond that which was 
assigned by the RO.

As noted above, the Veteran underwent a total right knee 
arthroplasty on August 31, 2007, at a VA medical facility.  
The Veteran was subsequently afforded a VA Compensation and 
Pension (C&P) examination in February 2009.  The Veteran 
indicated that he retired at age 55 (1992) due to recurrent 
abdominal hernias and knee pain.  At the time of the 
examination, he reported subjective complaints of pain, 
particularly with standing, sitting, walking, and inclement 
weather.  

Upon physical examination, the examiner stated that the 
Veteran did not walk well prior to the knee replacement 
surgery, and that subsequent to its completion, the Veteran 
"still limps favoring the knee . . . but does not use any 
aids because he was instructed not to."  The examiner 
described the Veteran's right knee as "slightly larger than 
normal" and observed a six-inch vertical scar on the 
anterior surface of the knee from just above the patella to 
just below the patella.  The examiner also observed other 
surgical scars on the Veteran's right knee from previous 
procedures, but stated that none of the scars were adherent, 
raised, depressed, or tender.  The scars did not affect range 
of motion, according to the examiner.  

Range of motion testing revealed flexion to 95 degrees.  The 
examiner opined that this limited range of motion was due to 
the knee replacement surgery, and not pain. Extension to 0 
degrees with pain beginning at three to five degrees.  No 
evidence of tenderness, instability, or flare-ups was noted, 
nor was there evidence of pain, tenderness, or fatigue with 
repetitive use.  X-rays of the right knee were interpreted to 
show evidence of a total knee arthroplasty without fracture, 
dislocation, or loosening of the prosthesis.  The impression 
was posttraumatic arthritis of the right knee, status-post 
total knee replacement August 2007.     

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 30 percent for the Veteran's service-connected 
right knee total arthroplasty for the period from November 1, 
2008.

According to Diagnostic Code 5055, a 100 percent evaluation 
is assigned for one year following the implantation of the 
prosthesis.  A 60 percent evaluation is assigned for a 
prosthetic replacement of the knee joint with chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity.  For a prosthetic replacement of the 
knee joint with intermediate degrees of residual weakness, 
pain, or limitation of motion, the disability is rated by 
analogy to Diagnostic Codes 5256 (ankylosis of the knee), 
5261 (limitation of extension), or 5262 (impairment of the 
tibia and fibula).  The minimum rating for a prosthetic 
replacement of the knee joint is 30 percent.

In this case, the Veteran was awarded a 100 percent 
evaluation for thirteen months following the implantation of 
the prosthesis.  See October 2007 rating decision.  
Thereafter, the Veteran's disability evaluation was 30 
percent, effective November 1, 2008.  Id.  

The Board acknowledges that the Veteran self-reported 
symptoms of chronic pain at the time of the February 2009 VA 
examination and that the examiner observed objective evidence 
of limping as well as painful motion on extension.  However, 
there was no evidence of record to show that this pain was 
"severe," nor was there objective evidence of weakness.  In 
fact, the VA examiner specifically found no evidence of 
tenderness, instability, or flare-ups upon physical 
examination.  Thus, an evaluation in excess of 30 percent is 
not warranted under this provision of Diagnostic Code 5055 
for the period of time covered by this appeal from November 
1, 2008.  

Similarly, even if the Board was to find that the Veteran's 
symptoms more nearly approximated the criteria for an 
intermediate degree of residual pain or limitation of motion, 
an evaluation in excess of the currently assigned 30 percent 
is not warranted under Diagnostic Code 5055 for any period of 
time covered by this appeal from November 1, 2008.  This 
particular provision of Diagnostic Code 5055 directs the 
rating specialist to evaluate the residuals of the total knee 
replacement by analogy to Diagnostic Codes 5256 (ankylosis of 
the knee), 5261 (limitation of extension), or 5262 
(impairment of the tibia and fibula).

Diagnostic Code 5256 is not for application in this case 
because there is no objective clinical evidence that the 
Veteran was diagnosed as having ankylosis.  

Under Diagnostic Code 5261, a non-compensable rating is 
warranted where extension of the knee is limited to five 
degrees.  A 10 percent rating is warranted where extension is 
limited to 10 degrees, while a 20 percent evaluation is 
warranted where extension is limited to 15 degrees.  A 30 
percent evaluation is warranted where extension is limited to 
20 degrees, and a 40 percent evaluation is assigned where 
extension is limited to 30 degrees.  A 50 percent evaluation 
is assigned where extension is limited to 45 degrees.

Normal range of motion for the knee is to 0 degrees on 
extension and to 140 degrees on flexion.  See 38 C.F.R. § 
4.71a, Plate II (2008).  Range of motion testing at the time 
of the February 2009 VA examination showed extension to 0 
degrees with pain beginning at three to five degrees.  While 
the Board notes that the Veteran experienced painful motion 
on extension in this case, the range of motion measurements 
on extension in February 2009 are essentially normal and are 
insufficient to warrant an evaluation in excess of 30 percent 
under Diagnostic Code 5261.    

Diagnostic Code 5262 contemplates the rating of impairments 
of the tibia and fibula.  Specifically, a 40 percent 
evaluation is assigned for nonunion of the tibia or fibula 
with loose motion, requiring a brace, while a 30 percent 
evaluation is assigned for malunion of the tibia or fibula 
with a marked knee or ankle disability.  A 20 percent 
evaluation is assigned for malunion of the tibia or fibula 
with a moderate knee or ankle disability.  A 10 percent 
evaluation is assigned for malunion of the tibia or fibula 
with a slight knee or ankle disability.  

In this case, there is no objective evidence of record 
showing that the Veteran has nonunion of the tibia or fibula 
with loose motion, requiring a brace, to warrant a 40 percent 
evaluation under Diagnostic Code 5262.  There is also no 
evidence of malunion in this case.  On the contrary, x-rays 
taken at the time of the February 2009 VA examination were 
negative for fracture, dislocation, or loosening of the 
prosthesis.  Thus, an evaluation in excess of 30 percent is 
not warranted under Diagnostic Code 5262 in this case.

The Board has also considered evaluating the residuals of the 
Veteran's total right knee replacement under other pertinent 
diagnostic codes, but the bulk of these diagnostic codes are 
not applicable in the Veteran's case.  

For example,  Diagnostic Code 5257 is not applicable in this 
case as there is no objective evidence of recurrent 
subluxation or lateral instability.  Diagnostic Codes 5258 
and 5259 provide disability evaluations for semilunar 
dislocated cartilage with frequent episodes of locking, pain, 
and effusion into the joint or for symptomatic residuals 
following the removal of semilunar dislocated cartilage.  
While the Veteran's right knee disability was rated under 
Diagnostic Code 5258 prior to the arthroplasty, the maximum 
rating under these code provisions is 20 and 10 percent, 
respectively.  Furthermore, any attempt to assign an 
additional rating under Diagnostic Code 5258 or 5259 in this 
case would constitute impermissible pyramiding.  38 C.F.R. § 
4.14.

Under Diagnostic Code 5260, a non-compensable rating is 
warranted where flexion of the knee is limited to 60 degrees.  
A 10 percent rating is warranted where flexion is limited to 
45 degrees, while a 20 percent rating is assigned where 
flexion is limited to 30 degrees.  A 30 percent evaluation is 
warranted where flexion is limited to 15 degrees.  The Board 
notes that the Veteran's range of motion on flexion was 
limited to 95 degrees at the time of the February 2009 VA 
examination.  Although this measurement constitutes objective 
evidence of limited motion, it is insufficient to warrant a 
compensable evaluation under Diagnostic Code 5260.     
  
The Board has also considered whether there is additional 
functional loss due to flare-ups, fatigability, 
incoordination, and pain on movement.  See DeLuca, supra. The 
Board acknowledges that the Veteran reported subjective 
symptoms of chronic pain and difficulty standing, sitting, 
and walking.  However, there is no objective indication that 
the Veteran's symptoms resulted in an additional functional 
loss due to flare-ups, fatigability, incoordination, or pain 
on repetitive movements.  Rather, the VA examiner indicated 
in February 2009 that there was no evidence of pain, 
tenderness, or fatigue with repetitive use.  Accordingly, the 
Board finds that the currently assigned 30 percent evaluation 
is proper, and that the Veteran is not entitled to an 
evaluation in excess of 30 percent for any period of time 
covered by this appeal from November 1, 2008.

The Board further finds that there is no evidence that the 
manifestations of the Veteran's service-connected residuals 
of a total right knee replacement are unusual or exceptional 
to demonstrate that the rating schedule is inadequate for 
determining the proper level of disability.  As there is no 
indication in the record as to why the Veteran's case is not 
appropriately rated under the schedular criteria, 
extraschedular consideration is not warranted in this case.  
Moreover, the Veteran's subjective complaints and the level 
of severity of his residuals are reasonably described by the 
rating schedule.  Therefore, the Board finds that the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 
22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 
Vet. App. 237 (1996).

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  38 
U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 
(1996).  


ORDER

An evaluation in excess of 30 percent for internal 
derangement, right knee, status-post total knee replacement, 
is denied from November 1, 2008.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


